DETAILED ACTION
This office action follows a reply filed on May 20, 2022.  Claim 1 has been amended.  Claims 1, 5-12, 14 and 15 are currently pending and under examination.
The rejections, as set forth in the previous office action, are deemed proper and are therefore maintained.
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Applicants disclose that “ground magnesium hydroxide” is meant magnesium hydroxide obtained by grinding minerals based on magnesium hydroxide; therefore, the limitation “ground magnesium hydroxide” excludes the use of synthetic magnesium hydroxide.

Double Patenting
Claims 1, 5-12, 14 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 10-15 of copending Application No. 16/767,633 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
App. No. ‘633 claims a polyolefin composition comprising (A) a polyolefin homo- or copolymer; (B) ground magnesium hydroxide having a particle size distribution of 1.5 to 5.0 micron in an amount of 30-65 wt%; and a silicone fluid or gum in an amount of 0.1-20 wt% (claim 1), further comprising a borate in an amount of 5-25 wt% (claim 2), where the polyolefin has a polar monomer and a silane containing monomer (claims 8-11), the silicone fluid is organomodified (claims 6-7), and the borate is calcium borate (claims 3-5), and the composition is used for preparing a wire or cable (claims 14-15). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
Claims 1, 2, 5-13, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shimada (US 2018/0268956) in view of GB 2278605.
Shimada teaches a composition for electric wire coating material comprising (A) silane-grafted polyolefin obtained by grafting a silane coupling agent onto a polyolefin, where the polyolefin is listed to include ethylene-vinyl acetate and ethylene-(meth)acrylic acid ester copolymers (p. 2, [0047]), where the silane content is 0.1-5 wt% (p. 3, [0051]); (D) an inorganic flame retardant, specifically listed to include natural magnesium hydroxide (p. 5, [0079]) having an average particle size of 0.5-5 micron (p. 5, [0078]).  Shimada teaches an additional component of the composition to include (H) modified silicone oils, such as dimethyl silicone oil, modified with fluorine, polyether, alcohol, amino or phenol (p. 7, [0095]), which meets applicants’ silicone fluid.
Shimada exemplifies a composition 90 parts silane-grafted polyolefin, 5 parts unmodified polyolefin, 5 parts copolymer, 60 parts magnesium hydroxide, 7 parts zinc oxide, 7 parts imidazole compound, 1 part antioxidant, 0.5 parts metal deactivator and 3 parts silicone oil, suggesting a composition comprising about 34 wt% magnesium hydroxide and 2 wt% silicone oil.
Shimada does not teach the inclusion of a borate, as claimed.
GB ‘605 teaches that replacement of a part of magnesium hydroxide by borate compounds results in mixtures giving improved flame and smoke retardancy in polymer compositions (p. 2), where the magnesium hydroxide and the inorganic borate are present in a weight ratio of preferably 10:1 to 2:1 (p. 3, ll. 1-7), and the weight ratio of polymer and filler ranges from 0.4 to 2.5 (p. 3, 8-9).  
GB ‘605 teaches the magnesium hydroxide as having an average particle size of 0.5-8 micron and a specific surface area of 2-20 m2/g (p. 3), where the magnesium hydroxide is naturally occurring brucite (p. 3, ll. 13-18).  GB ‘605 teaches the inorganic borates to include naturally occurring colemanite (Ca2B6O11 5H2O) or synthetic calcium borate (p. 3, l. 30 to p. 4, l. 4).  GB ‘605 teaches the polymer compositions to include a wide range of polymers, such as olefin polymers and copolymers thereof (p. 4, ll. 19-28).
GB ‘605 exemplifies a composition comprising 150 parts magnesium hydroxide to 100 parts polyolefin in Example 1, and then uses 150 parts of a mixture of 3:1 mixture of magnesium hydroxide and colemanite in Example 2, showing that the replacement of a part of the magnesium hydroxide by calcium borate compounds resulted in a substantially decreased smoke evolution (pSEA) and total heat release (THR), as shown below:

    PNG
    media_image1.png
    217
    378
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have substituted the 60 parts of magnesium hydroxide of Shimada with a 3:1 mixture of magnesium hydroxide and calcium borate, as GB ‘605 teaches that this allows for a decrease in smoke evolution and total heat release, as Shimada teaches a desire to prepare cables having low-smoke self-extinguishing properties (col. 1, 21-26).
Substituting the 60 parts of magnesium hydroxide in Redondo with a 3:1 mixture of magnesium hydroxide and calcium borate suggests a composition comprising 45 parts magnesium hydroxide and 15 parts calcium borate, or a composition comprising 25 wt% magnesium hydroxide and 8 wt% calcium borate.
Shimada in view of GB ‘605 is prima facie obvious over instant claims 1, 2, 6, 7, 8, 10-12, 14 and 15.
As to claim 5, Shimada teaches the inclusion of 0.1-5 wt% silane on the polyolefin, which overlaps with the claimed range of 0.2-4 wt%, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
As to claim 9, Shimada teaches the inclusion of magnesium hydroxide having a particle size of 0.5-5 micron (p. 5, [0078]), the range of which overlaps with the claimed range of 1.5-5.0 micron, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.

Response to Arguments
Applicant's arguments filed May 20, 2022 have been fully considered but they are not persuasive.
Applicants argue that the ODP rejection is overcome based on the amendments.  The examiner disagrees, as the same amendment was made in both cases.  The ODP rejection is still maintained unless the application with the earlier filing date (the instant application) is allowed first.  However, as of now, both applications are pending.

Applicants argue the following (p. 6):

    PNG
    media_image2.png
    302
    637
    media_image2.png
    Greyscale

Page 8, lines 15-17 discuss the borate, not the silicon fluid.
Regardless, applicants disclose the following in the instant specification (pp. 7 and 16):

    PNG
    media_image3.png
    254
    628
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    46
    630
    media_image4.png
    Greyscale

A polysiloxane is known in the art as any polymer having siloxane repeat units while siloxane is any class of compounds having a short repeating unit or functional group of silicon and oxygen atoms.
Therefore, the broadest reasonable interpretation of “organomodified siloxane” is any class of compounds having at least a siloxane functional group which is organically modified.
Shimada exemplifies the use of the following as a silicone oil (p. 10):

    PNG
    media_image5.png
    89
    397
    media_image5.png
    Greyscale
, 
which as evidenced by JP 2000-095900 is known as the following:

    PNG
    media_image6.png
    43
    867
    media_image6.png
    Greyscale

	Therefore, the silicone oil of Shimada is an organomodified (alkyl groups) siloxane (having repeating units of silicon and oxygen atoms), and meets applicants’ claim limitation.
Applicants do not have basis for a monosiloxane, unless applicants can provide evidence that the structure of OMS 11-100 is inherently a monosiloxane.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action, as applicants have amended to include 0.1-20 wt% organomodified silicone oil, which was not previously required by all claims.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1766